Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Response to Arguments
Applicant's submission on 19 Mar 2021 does not present any arguments with regards to the cited prior art. Thus, a response to arguments will not be presented. 
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	Claims 7 and 16 use the term “hydraulic means.” This term will be interpreted under 35 U.S.C. 112(f), as hydraulic means is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Claim 9 recites the limitations “means for process steps after construction of the 3D molded parts” and “means for automated removal of the 3D molded parts.” These limitations will be interpreted under 35 U.S.C. 112(f), as means for process steps and means for automated removal are not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16, 19 and and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US 20150183166 A1, hereinafter “Yoo”, cited in an IDS submitted 25 June 2019) in view of Kubo et al. (US 20010045678 A1, hereinafter “Kubo”).

Regarding claim 1, Yoo teaches a device for manufacturing 3D molded parts (see title), characterized in that it comprises at least one or more construction field tools ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) , arranged in a movable manner ([0013] teaches build modules on a conveyer system), and at least one layering unit ([0014] teaches at least one printing system), also arranged in a movable manner ([0023] teaches the print head moving in a 2D or 3D pattern to deposit droplets; [0104]-[0105] teaches a height adjustor that can adjust the height of the powder fill head).

Yoo fails to explicitly teach wherein each of the one or more construction field tools incudes a bottom having an open position and a closed position, wherein the bottom opens for discharging a loose powder around a part.
In the same field of endeavor Kubo teaches that when a part has been completed the part and the powder surrounding the part are dropped down below the building area to dispense the powder below the part that has been finished (see Figs. 5A-6C and accompanying text; [0018]; [0052] teaches the powder falls down through mesh 9 to recovery area 71). Kubo shows a configuration where the bottom underneath the part has a closed position (Fig. 5c showing the bottom closed and holding the powder surrounding the part) and the bottom underneath the part has an open position (see Figs. 6b and 6c showing powder falling through the open bottom). 

It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the construction field tool of Yoo and the powder recovery of Kubo. Kubo teaches that the system with a bottom that allows powder to fall through off the part allows for automatic removal of the unbound powder so it does not have to be removed by hand ([0053]) and can be recycled automatically ([0061]). Thus, a person having ordinary skill in the art at the time of filing would have found Kubo’s system advantageous for those reasons. In both references, Yoo and Kubo, the apparatus contains a piston (19a and 19b in Yoo; 63a in Kubo) where the part could be dropped below the build position in order to remove the part. 

Regarding claim 2, Yoo teaches characterized in that the layering unit(s) are movable in the direction of Z or/and X ([0023] teaches the print head moving in a 2D or 3D pattern to 

Regarding claim 3, Yoo teaches wherein the construction field tool(s) are movable in the direction of X or/and Y ([0018] teaches the conveyer system may move the build modules in a variety of directions including clockwise, counterclockwise, symmetrical, asymmetrical, etc.).

Regarding claim 4, Yoo teaches wherein the one or more construction field tools includes a plurality of construction field tools arranged in series and connected to each other (see Fig. 1 showing build modules 6 and 6a; [0088]).

Regarding claim 5, Yoo teaches wherein the one or more construction field tools and the at least one layering unit are controllable in a directed, coordinated manner ([0102] teaches that the build module has a height adjustable platform that moves upon deposition of powder; see Fig. 2B showing the false bottom of the build module; [0104]).

Regarding claim 6 and 13, Yoo teaches wherein the one or more construction field tools substantially have the dimensions of the 3D molded part to be manufactured ([0102] teaches that the build module has a height adjustable platform that moves upon deposition of powder; see Fig. 2B showing the false bottom of the build module; [0103]-[0104] teaches the incremental height adjustments of the height adjuster; [0131] teaches that printing is performed relative to a lot of factors, one of them being the dimension of the build module).



Regarding claim 8, Yoo teaches wherein the device is configured to work in a synchronized manner ([0131] teaches a synchronizer for various components of the system).

Regarding claim 9, Yoo teaches wherein the device comprises means for process steps after construction of the 3D molded parts or/and the device comprises means for automated removal of the 3D molded parts ([0140]-[0141] teaches a diverter that diverts build modules for post-processing). 

Regarding claim 10, Yoo teaches a method for manufacturing 3D molded parts, wherein 3D molded parts are produced using known means of 3D printing (Yoo employs known means of 3D printing, which include depositing layers upon a surface), comprising a step of: 
producing each of the 3D molded parts in a separate ([0128] teaches that the layers within the build module adhere to each other to form a three-dimensionally printed article) construction field tool ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) by means of a layering unit ([0014] teaches a build station with a print head and a layering system) and that the construction field tools are preferably moved in a coordinated manner (see Fig. 1 showing the build modules on a conveyor).

Yoo fails to explicitly teach wherein each of the one or more construction field tools incudes a bottom having an open and closed position that opens for discharging a loose powder around a part.
In the same field of endeavor Kubo teaches that when a part has been completed the part and the powder surrounding the part are dropped down below the building area to dispense the powder below the part that has been finished (see Figs. 5A-6C and accompanying text; [0018]; [0052] teaches the powder falls down through mesh 9 to recovery area 71). Kubo shows a configuration where the bottom underneath the part has a closed position (Fig. 5c showing the bottom closed and holding the powder surrounding the part) and the bottom underneath the part has an open position (see Figs. 6b and 6c showing powder falling through the open bottom). 
It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the construction field tool of Yoo and the powder recovery of Kubo. Kubo teaches that the system with a bottom that allows powder to fall through off the part allows for automatic removal of the unbound powder so it does not have to be removed by hand ([0053]) and can be recycled automatically ([0061]). Thus, a person having ordinary skill in the art at the time of filing would have found Kubo’s system advantageous for those reasons. In both references, Yoo and Kubo, the apparatus contains a piston where the part could be dropped below the build position in order to remove the part. 


Regarding claim 11, Yoo teaches wherein the construction field tools are moved in a coordinated manner (see Fig. 1 showing the build modules on a conveyor).

Regarding claim 12, Yoo teaches wherein the one or more construction field tools includes a plurality of construction field tools arranged in series and connected to each other (see Fig. 1 showing the build modules on a conveyor); the one or more construction field tools and the at least one layering unit are controllable in a directed, coordinated manner ([0131] teaches a synchronizer that synchronizes the parts, including the build modules).

Regarding claim 14, Yoo teaches wherein the construction field tool(s) are movable in the X and/or Y directions Y ([0018] teaches the conveyer system may move the build modules in a variety of directions including clockwise, counterclockwise, symmetrical, asymmetrical, etc.); and the layering unit(s) are movable in the X and/or Z directions ([0023] teaches the print head moving in a 2D or 3D pattern to deposit droplets; [0104]-[0105] teaches a height adjustor that can adjust the height of the powder fill head).

Regarding claim 15, Yoo teaches wherein the device is configured to work in a synchronized manner ([0131] teaches a synchronizer that synchronizes the parts).

Regarding claim 19, Yoo teaches a device for manufacturing 3D molded parts (see title), characterized in that it comprises at least one or more construction field tools ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) , arranged in a movable manner ([0013] teaches build modules on a conveyer system), and at least one layering unit ([0014] teaches at least one printing system 4), also arranged in a movable manner ([0023] 

Yoo fails to explicitly teach wherein each of the one or more construction field tools incudes a bottom having an open position and a closed position, wherein the bottom opens for discharging a loose powder around a part.
In the same field of endeavor Kubo teaches that when a part has been completed the part and the powder surrounding the part are dropped down below the building area to dispense the powder below the part that has been finished (see Figs. 5A-6C and accompanying text; [0018]; [0052] teaches the powder falls down through mesh 9 to recovery area 71). Kubo shows a configuration where the bottom underneath the part has a closed position (Fig. 5c showing the bottom closed and holding the powder surrounding the part) and the bottom underneath the part has an open position (see Figs. 6b and 6c showing powder falling through the open bottom). 

It would have been obvious to a person having ordinary skill in the art at the effective time of filing to combine the construction field tool of Yoo and the powder recovery of Kubo. Kubo teaches that the system with a bottom that allows powder to fall through off the part allows for automatic removal of the unbound powder so it does not have to be removed by hand ([0053]) and can be recycled automatically ([0061]). Thus, a person having ordinary skill in the art at the time of filing would have found Kubo’s system advantageous for those reasons. In both references, Yoo and Kubo, the apparatus contains a piston where the part could be dropped below the build position in order to remove the part. 


Regarding the rest of the methods recited in claim 23, an apparatus is defined by what it is, not what it does. See MPEP 2114 "[A]pparatus claims cover what a device is, not what a device does." citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus”. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Yoo is capable of coating and printing on the first construction field tool and then coating and printing on the second construction field tool in a single pass along a traversing axis (powder layering system 3 is arranged before printing station 4 in Fig. 1, thus as the separate construction field tools move around each construction field tool would be coated and printed and then coated and printed sequentially. Each coating and printing would occur in each loop around the conveyor in Yoo. 

Claim 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Ooba et al. (US 20160107387 A1, hereinafter “Ooba”). 
Regarding claim 18, Yoo teaches a device for manufacturing 3D molded parts (see title), characterized in that it comprises at least one or more construction field tools ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) , arranged in a movable manner ([0013] teaches build modules on a conveyer system), and at least one layering 
Yoo fails to explicitly teach wherein the layering unit is a single module and includes a printhead connected to and arranged between a first coater and a second coater, wherein the print head and coaters travel together on a traversing axis for coating with a layer of powder material and selectively applying a binder in both a forward and reverse direction of travel along the traversing axis.
In the same field of endeavor Ooba teaches that a the layering unit may be a single module (shaping unit 4, 30, 60, 100, 130, 130', 151, or 170 shown in Figs. 1-4 and 8-27; see Figs. 4a -4c showing the shaping unit joined as a single module) and includes a printhead (see binder liquid supply device 8, 9, 65 to 67, 111 to 118, 132, 132', 133, 133', 134, 134', 155, 156, 174 to 176) connected to and arranged between a first coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173; thus a printhead is arranged between two coaters such as printhead 8 in Fig. 4a arranged between 6 and 7) and a second coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173), wherein the print head and coaters travel together (see Fig. 4a-4c showing traveling together; compare 4a to 6a-6c where they do not travel together) on a traversing axis (see the arrows in Figs. 4a-4c; Fig. 9) for coating with a layer of powder material and selectively applying a binder in both a forward (see Fig. 9 showing application in a forward movement and backward movement) and reverse direction (see Fig. 9 showing application in a forward movement and backward movement) of travel along the traversing axis.


Regarding claim 26, Yoo teaches a device for manufacturing 3D molded parts (see title), characterized in that it comprises at least one or more construction field tools ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) , arranged in a movable manner ([0013] teaches build modules on a conveyer system), and multiple layering units ([0014] teaches at least one printing system 14; also powder layering system 3, see [0087]; under BRI a layering unit may deposit powder or ink), also arranged in a movable manner ([0023] teaches the print head moving in a 2D or 3D pattern to deposit droplets; [0104]-[0105] teaches a height adjustor that can adjust the height of the powder fill head; ).
Yoo fails to explicitly teach wherein a layering unit is a single module and includes a coater and a printhead.
In the same field of endeavor Ooba teaches that a layering unit may be a single, movable module with one or more printheads and coaters (see Figs. 1-27 showing multiple powder material supply devices and binder liquid supply devices arranged in a movable manner, such as shown in Fig. 12a-12c). The layering unit may be a single module (shaping unit 4, 30, 60, 100, 130, 130', 151, or 170 shown in Figs. 1-4 and 8-27; see Figs. 4a -4c showing the shaping unit joined as a single module) and includes a printhead (see binder liquid supply device 8, 9, 65 to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the printing of Yoo with the layering unit of Ooba. Ooba teaches that using a shaping unit with multiple powder laying nozzles and printing nozzles that are operated in a movable manner the printing is fast and highly efficient ([0230]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons. 
Further, using multiple print modules instead of a single print module is a simple duplication of parts, and has been found obvious unless unexpected results are shown. See MPEP 2144.04.VI.B teaching duplication of parts is prima facie obvious. 
Regarding the other acts claimed in claim 26, such as “the printing speed is increased by using the multiple layering units and replacement or maintenance work of one of the multiple layering units can be performed while the device is manufacturing a part” an apparatus is defined by what it is, not what it does. See MPEP 2114 "[A]pparatus claims cover what a device is, not what a device does." citing Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). A "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus”. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Thus, these acts do not impart patentability to the apparatus claim of 26, and Yoo in view of Ooba teaches all the structural limitations of the claim.

s 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Anderrson et al. (US 20170334140 A1, hereinafter “Anderrson”). 

Regarding claim 25, Yoo teaches a device for manufacturing 3D molded parts (see title), characterized in that it comprises at least one or more construction field tools ([0013] teaches plural build modules arranged on a conveyer; see Fig. 1, “build modules” 6) , arranged in a movable manner ([0013] teaches build modules on a conveyer system), and at least one layering unit ([0014] teaches at least one printing system), also arranged in a movable manner ([0023] teaches the print head moving in a 2D or 3D pattern to deposit droplets; [0104]-[0105] teaches a height adjustor that can adjust the height of the powder fill head) in a working direction (under BRI a working direction is a direction that accomplishes printing in an x or y direction, such as movement to lay down a binder or ink); wherein each of the one or more construction field tools (see Fig. 2B showing the construction field tool with a bottom, left, right, etc. side walls) has a bottom, left and right side walls (see Fig. 2B showing the construction field tool with a bottom, left, right, etc. side walls) to prevent powder from spreading perpendicular to the working direction (see Fig. 2B).
Yoo fails to teach one or both of the other sides has no side walls or side walls having very low height to allow easy removal of the 3D part.
In the same field of endeavor Anderrson teaches that the sides of a container to hold powder in during additive manufacturing are not especially limited ([0083]). Anderrson teaches that the container may have an open top (such as that on Yoo), an open top with an open side wall (shown in Fig. 11b.II of Anderrson), an open side wall and a separable top portion (shown 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the container walls of Yoo with the various designs presented in Anderrson. Anderrson teaches that for the containment of some powders only one side wall may be required, as the packed powder will not flow through an aperture ([0069]). Thus, the choice of what type of containment walls are necessary is determined by the choice of powder used.  

Claims 22 and 24 is are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of Kubo and further in view of Ooba. 

Regarding claim 22 Yoo fails to explicitly teach wherein the layering unit is a single module and includes a printhead connected to and arranged between a first coater and a second coater, wherein the print head and coaters travel together on a traversing axis for coating with a layer of powder material and selectively applying a binder in both a forward and reverse direction of travel along the traversing axis.
In the same field of endeavor Ooba teaches that a the layering unit may be a single module (shaping unit 4, 30, 60, 100, 130, 130', 151, or 170 shown in Figs. 1-4 and 8-27; see Figs. 4a -4c showing the shaping unit joined as a single module) and includes a printhead (see binder liquid supply device 8, 9, 65 to 67, 111 to 118, 132, 132', 133, 133', 134, 134', 155, 156, 174 to 176) connected to and arranged between a first coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173; thus a printhead is arranged between two coaters such as printhead 8 in Fig. 4a arranged between 6 and 7) and a second 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the printing of Yoo with the layering unit of Ooba. Ooba teaches that using a shaping unit with multiple powder laying nozzles and printing nozzles that are operated in the forward and reverse direction the printing is fast and highly efficient ([0230]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons. 


Regarding claim 24, Yoo teaches wherein the at least one layering unit includes a first layering unit (printing system 4 and powder layering system 3, Fig. 1) and the construction field tools includes a first construction field tool (see 6a, 6h Fig. 1), wherein the first layering unit traverses (as the conveyor belt moves with conveyor modules 2a the layering unit traverses over the build modules, see Fig. 1) over the first construction field tool while the construction field tool is at a work position (see Fig. 1 showing build modules 6a and 6h in a work position as they are moved around the conveyor). 

In the same field of endeavor Ooba teaches that a the layering unit may be a single module (shaping unit 4, 30, 60, 100, 130, 130', 151, or 170 shown in Figs. 1-4 and 8-27; see Figs. 4a -4c showing the shaping unit joined as a single module) and includes a printhead (see binder liquid supply device 8, 9, 65 to 67, 111 to 118, 132, 132', 133, 133', 134, 134', 155, 156, 174 to 176) connected to and arranged between a first coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173; thus a printhead is arranged between two coaters such as printhead 8 in Fig. 4a arranged between 6 and 7) and a second coater (powder material supply device 6, 7, 31, 32, 61 to 64, 101 to 108, 131, 131', 132, 132', 154, 171 to 173). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the printing of Yoo with the layering unit of Ooba. Ooba teaches that using a shaping unit with multiple powder laying nozzles and printing nozzles that are operated in the forward and reverse direction the printing is fast and highly efficient ([0230]). Thus, a person having ordinary skill in the art before the effective filing date would have been motivated for those reasons.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                      

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742